DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species A1 and B2, claims 1-5, 7-17, and 19-22 in the reply filed on December 1, 2020 is acknowledged.
Applicant noted some confusion as to the election of the species. To clarify, applicant was to elect a species from species A, species B, as well as from species C. As noted, applicant selected species A1 and B2, but did not make a selection for species C.  Attempts were made to contact the applicant on February 10th and 12th, 2021 to make an election for species C, but no confirmation was made. In order to advance prosecution, the first group of species C will be examined, C1.  
Information Disclosure Statement
The information disclosure statements filed February 4, 2021 and September 3, 2019 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 recite the limitation "the glass sheet.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (4,204,845) in view of Carlomagno (2006/0191292). Shields teaches a process for thermally strengthening a glass article comprising first conveying a glass article having a temperature above a transition point of the glass into .
Regarding claim 5, Shields define conductions as the transfer of heat from the glass to the bearing surfaces through the fluid (col. 12 lines 55-57).
Regarding claims 16 and 17, Carlomagno teaches the first two bearing surfaces have a surface shape that is not planar, but is instead curved in two directions, which provides for a curved surface that is not a section of a cylindrical surface or a toroidal surface ([0047]).
Regarding claims 18-19, Shields teaches both fluid bearings do not contact the glass article (figures 6 and 7, col. 11 lines 29-32). Carlomagno teaches moving one or both fluid bearings toward the glass article such that both fluid bearing surfaces do not contact the glass article (figures 2-3).
Regarding claim 20, Shields teaches using gas bearings (col. 8 lines 28-32, col. 11 lines 28-32).
Regarding claim 22, Shields teaches the glass article is a sheet (col. 8 lines 15-20). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (4,204,845) and Carlomagno (2006/0191292) as applied to claim 1 above, and further in view of Alexiades et al. (“The New Way/Glaston Problem”, 28th Annual Workshop on Mathematical Problems in Industry, University of Delaware, June 2012).  Shields teaches heat transfer by conduction can be up to 20% of the cooling, but . 
Claims 1-5, 7-17, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lezzi et al. (20160031739) in view of Carlomagno (2006/0191292).  Lezzi teaches a method for thermally strengthening a glass article, the method comprising first conveying a glass article having a temperature above a transition point of the glass article into a position between a first two fluid bearing surfaces ([0101]), and second cooling the glass article located in between the two fluid bearing surfaces ([0007], figure 16), with at least 50% of said cooling taking place by conduction from the glass article to the fluid bearing surfaces, during at least some point in time during the cooling ([0008], [0077]).  Lezzi teaches one or both of the first two fluid bearing surfaces can be moved in a direction toward the glass article to adjust for the gap between the bearing surfaces and thickness of the glass article ([0106]). Lezzi doesn’t specify moving one or both of the two fluid bearing surfaces toward the glass article after .
 Regarding claim 5, Lezzi teaches the conduction takes place from the glass article through a fluid of the fluid bearing to the fluid bearing surfaces ([0008]).
Regarding claims 7 and 8, Lezzi teaches heating the glass article between a second two fluid bearing surfaces before conveying the glass article, wherein one or both of the second two fluid bearing surfaces are moved toward the glass article ([0098]-[0099], figure 16).
Regarding claims 9-12, Lezzi teaches the apparatus comprises a hot zone for heating the glass article and cold zone for quenching the glass article. Lezzi also teaches the apparatus can optionally have a transition zone between the hot zone and the cold zone ([0078]).  Lezzi also teaches rapidly transferring the glass article from the hot zone to the cold zone ([0121]).  Thus, in the embodiment wherein a transition zone is not utilized, combined with the rapid transfer of the glass article, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the changes in temperature in the glass article to be less than 5°C, when transitioning to a point fully within the cooling zone, as the glass article is moved directly from the hot zone to the cold zone.
Regarding claims 13-15, Lezzi teaches rapidly transferring the glass article from the hot zone to the cold zone ([0121]).  Lezzi also teaches actively cooling the fluid bearings so that the bearings are at thermal equilibrium to ensure the front and trailing edges of the glass sheet have uniform thermal histories, which is interpreted to imply uniform temperatures along the surface of the glass article ([0102]); thus, suggesting a maximum temperature variation along the surface of the glass article in the direction of travel of less than 5°C.
Regarding claims 16-17, Carlomagno teaches the first two bearing surfaces have a surface shape that is not planar, but is instead curved in two directions, which 
Regarding claims 18-19, Lezzi teaches both fluid bearings do not contact the glass article (figure 16, [0097], [0103]). Carlomagno teaches moving one or both fluid bearings toward the glass article such that both fluid bearing surfaces do not contact the glass article (figures 2-3).
Regarding claim 20, Lezzi teaches using gas bearings ([0103], [0110]).
Regarding claim 22, Lezzi teaches the glass article is a sheet ([0076]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741